Citation Nr: 0508906	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  05-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from June 29, 2004, to July 1, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Togus, Maine.

The appeal is REMANDED to the MROC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his December 2004 VA Form 9 submitted in connection with 
this appeal, the veteran requested all three types of 
hearings conducted by the Board; namely a travel Board 
hearing, a videoconference hearing, and a hearing at the 
Board's offices in Washington, DC.  In February 2005, and 
following certification of the case to the Board, the veteran 
clarified that he was only interested in attending a 
videoconference hearing before a Veterans Law Judge, rather 
than any type of in-person hearing.  Hence, the Board will 
remand the case to afford the veteran his requested 
videoconference hearing.

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for 
a Board videoconference hearing at 
the MROC. 

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
veteran until he is notified by the MROC.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

